DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Title Objections

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Pub. No.: US 20180227899 A1), hereinafter Yu, in view of Zhou et al. (Pub. No.: US 20190074882 A1), hereinafter Zhou.

With respect to claim 1, Yu teaches A communication method, comprising: 
determining an available downlink beam in response to detecting a beam failure (figure 1, [0007, 0023], UE detects a beam failure condition of the original serving beam pair link. In a second step of new candidate beam identification, UE performs measurements for candidate beam selection); 
determining a first uplink beam according to the downlink beam (figure 5, [0007, 0034], In a second step of new candidate beam identification); 
figure 5, [0007, 0034], beam failure recovery request (BFRQ) transmission in a beam failure recovery procedure); 
receiving a beam failure recovery response sent by the network device (figure 6, [0008-0009, 0041], The BS receives a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link from the UE when a triggering condition for beam failure recovery is satisfied. The BS transmits a response to the UE. The response is associated with the UE-identified candidate beam pair link); and 
sending, using the first uplink beam (figure 5, [0007, 0034], In a second step of new candidate beam identification), after receiving the beam failure recovery response (figure 6, [0008-0009, 0041], after receiving the beam failure recovery response), wherein the beam configuration information indicates a second uplink beam ([0009], The response is associated with the UE-identified candidate beam pair link).  

Yu does not explicitly teach sending before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel or a physical uplink shared channel.  

However, Zhou teaches sending before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel ([0339-0340], in response to receiving the PUCCH transmitted by a wireless device, for an uplink beam failure recovery, the gNB may transmit a third DCI to the wireless device indicating a second round of uplink beam management ).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel, into the teachings of Yu, in order to improve uplink beam management delay and/or improve power consumption (Zhou, [0236]).

With respect to claim 2, the combination of Yu and Zhou teaches the method of claim 1. Yu teaches wherein the beam failure recovery response as set forth above.

Yu does not explicitly teach downlink control information sent over a control resource set dedicated for the beam failure.

However, Zhou teaches downlink control information sent over a control resource set dedicated for the beam failure ([0347], downlink control information (DCI) transmitted via a downlink control channel).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, into the teachings of Yu, in order to improve uplink beam management delay and/or improve power consumption (Zhou, [0236]).

With respect to claim 3, the combination of Yu and Zhou teaches the method of claim 1. Yu does not explicitly teach wherein the beam configuration information is configured by using radio resource control signaling or is activated by using a media access control (MAC) control element (CE).

However, Zhou teaches wherein the beam configuration information is configured by using radio resource control signaling or is activated by using a media access control (MAC) control element (CE) ([0347], the uplink beam management may be triggered by a medium access control control element (MAC CE)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, into the teachings of Yu, in order to improve uplink beam management delay and/or improve power consumption (Zhou, [0236]).

With respect to claim 4, the combination of Yu and Zhou teaches the method of claim 1. Yu teaches wherein the first uplink beam is associated with the downlink beam (figure 1, [0007, 0023], UE detects a beam failure condition of the original serving beam pair link. In a second step of new candidate beam identification, UE performs measurements for candidate beam selection).

With respect to claim 5, the combination of Yu and Zhou teaches the method of claim 1. Yu teaches receiving information about an association relationship between figure 1, [0007, 0023], UE detects a beam failure condition of the original serving beam pair link. In a second step of new candidate beam identification, UE performs measurements for candidate beam selection).

With respect to claim 6, the combination of Yu and Zhou teaches the method of claim 1. Yu teaches wherein the determining the available downlink beam comprises selecting, as the available downlink beam, from candidate beam set, a downlink beam that meets a reference signal received power (RSRP) threshold (figure 1, [0007, 0033]).

With respect to claim 7, Yu teaches A communications apparatus, comprising: 
a transmitter (figure 2, [0028]); 
a receiver (figure 2, [0028]); 
a processor (figure 2, [0028]); and a
 non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (figure 2, [0028]): 
determine an available downlink beam in response to detecting a beam failure (figure 1, [0007, 0023], UE detects a beam failure condition of the original serving beam pair link. In a second step of new candidate beam identification, UE performs measurements for candidate beam selection); 
figure 5, [0007, 0034], In a second step of new candidate beam identification); 
cause the transmitter to send a beam failure recovery request to a network device using the first uplink beam (figure 5, [0007, 0034], beam failure recovery request (BFRQ) transmission in a beam failure recovery procedure); 
receive, through the receiver, a beam failure recovery response sent by the network device (figure 6, [0008-0009, 0041], The BS receives a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link from the UE when a triggering condition for beam failure recovery is satisfied. The BS transmits a response to the UE. The response is associated with the UE-identified candidate beam pair link); and 
cause, using the first uplink beam (figure 5, [0007, 0034], In a second step of new candidate beam identification), after receiving the beam failure recovery response (figure 6, [0008-0009, 0041], after receiving the beam failure recovery response), wherein the beam configuration information indicates a second uplink beam ([0009], The response is associated with the UE-identified candidate beam pair link).

Yu does not explicitly teach sending before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel or a physical uplink shared channel.  

However, Zhou teaches sending before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel ([0339-0340], in response to receiving the PUCCH transmitted by a wireless device, for an uplink beam failure recovery, the gNB may transmit a third DCI to the wireless device indicating a second round of uplink beam management ).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel, into the teachings of Yu, in order to improve uplink beam management delay and/or improve power consumption (Zhou, [0236]).

With respect to claim 8, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 9, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 10, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 11, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 12, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 13, Yu teaches A non-transitory computer-readable storage medium storing a computer program for execution by a computer system, the computer program having instructions for: 
determining an available downlink beam in response to detecting a beam failure (figure 1, [0007, 0023], UE detects a beam failure condition of the original serving beam pair link. In a second step of new candidate beam identification, UE performs measurements for candidate beam selection); 
determining a first uplink beam according to the downlink beam (figure 5, [0007, 0034], In a second step of new candidate beam identification); 
sending a beam failure recovery request to a network device using the first uplink beam (figure 5, [0007, 0034], beam failure recovery request (BFRQ) transmission in a beam failure recovery procedure); 
receiving a beam failure recovery response sent by the network device (figure 6, [0008-0009, 0041], The BS receives a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link from the UE when a triggering condition for beam failure recovery is satisfied. The BS transmits a response to the UE. The response is associated with the UE-identified candidate beam pair link); and 
sending, using the first uplink beam (figure 5, [0007, 0034], In a second step of new candidate beam identification), after receiving the beam failure recovery response (figure 6, [0008-0009, 0041], after receiving the beam failure recovery response), [0009], The response is associated with the UE-identified candidate beam pair link).  

Yu does not explicitly teach sending before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel or a physical uplink shared channel.  

However, Zhou teaches sending before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel ([0339-0340], in response to receiving the PUCCH transmitted by a wireless device, for an uplink beam failure recovery, the gNB may transmit a third DCI to the wireless device indicating a second round of uplink beam management ).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, before receiving beam configuration information sent by the network device, at least one of a physical uplink control channel, into the teachings of Yu, in order to improve uplink beam management delay and/or improve power consumption (Zhou, [0236]).

With respect to claim 14, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 16, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190053294 A1; “Xia”, ([0035])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469